Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 1 of 6




                  Exhibit 25




                     Exhibit 25
      Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 2 of 6

                 Washoe County School District
                 425 East Ninth Street * P.O. Box 30425 * Reno, NV 89520-3425
                 Phone (775) 348·0200 * (775) 348-0304 * www.washoeschools.net
                 Board of Trustees: l<aty Simon Holland, President * Malena Raymond, Vice President* John Mayer, Cler k *
                                                   *
                 Debra Feemster * Veronica Frenkel Scott Kelley* Angela Taylor* Traci Davis, Superinten dent


 June 28, 2018



                                   USMAIL/CERTIFIEO #70151660000006352091



 Trina Olsen




         RE:       Notice of Recommended Dismissal



Dear Ms. Olsen:

Be advised that pursuant to NRS 391.317 and the delegation of authority to the Superintendent to make
all employee separation decisions from the Board of Trustees on February 14, 2006, I intend to
recommend to the Superintendent that you be dismissed. The basis for this action is found in NRS
391.750, specifically:

(d) Insubordination; (c) Unprofessional Conduct; (k) failure to comply with such reasonable
requirements as a board may prescribe; (p) Dishonesty; {u) Gross Misconduct; making false accusations
toward your immediate supervisor; and Administrative Regulation 4425.

On July 26, 2017, an Investigatory/Due Process (IDP} meeting was held with you to hear your responses
to allegations. With you and me at the meeting was Richard Swanberg, Area Superintendent and Alyson
Kendrick, WSPA President. After investigating this matter, including hearing your responses, my findings
are as follows:

It is alleged that you filed written false claims against your immediate supervisor, Principal Lauren Ford.
You were asked specifically if you filed the staff complaint because you believed Principal Ford had
returned drugs to a student. You indicated that you were reporting what was reported to you by the
Dean of Students. On 6/29/17 when I met with you to discuss the staff complaint you indicated that the
Dean said "The only reason I did it was because I saw Lauren do the same thing a while ago". I asked to
clarify this meaning and you stated, "returning drugs to a student." In reality, you knew that the dean
had returned the wallet to the student but most importantly had not issued a consequence/suspension.
The Dean was concerned that this student, three weeks away from graduating, would not graduate. The
Dean was referring to issuing a consequence to the student. What the Dean had observed was Principal
Ford not issuing a consequence to another student who possessed marijuana as that student had served
as an informant and had provided the school with the name of the student who was dealing the drugs
on the campus.

In another complaint, you claimed that your immediate supervisor, Principal Lauren Ford, does not have
the ability to evaluate an employee following WCSD administrative procedures. You indicated that you
did not have a pre-observation meeting, a scheduled observation and no evaluation meeting o r




                                                                                                               OLSEN • 000005
      Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 3 of 6




discussions leading up to your final evaluation narrative. Additionally, you claim you did not have an
opportunity for rebuttal of your evaluation. However, there are dates, observation notes and sign offs
for the 40th, 80th and 120th observation cycles. You had the opportunity to discuss your evaluation with
your supervisor on April 17, 2017, and following a three-hour meeting on April 21, 2017, both you and
your supervisor signed off on your evaluation. You did not exercise your right to provide a response to
the evaluation until after filing a staff complaint in June, 2017.

You were directed to not discuss the pending investigative due process meeting with any staff members
at Hug HS when you were temporarily reassigned to Traner MS. On July 26, 2017 at the IDP meeting, I
asked if you had any conversations with Hug High School staff members about the pending
investigation. You indicated that you had spoken with Ryley Coker, but not about the investigation. On
July 17, 2017 in a written statement from Ryley Coker, teacher at Hug HS, he indicated that you shared
with him that the reason you were no longer at Hug HS was due to a testing violation mistake.
Additionally, you told him that you were given more duties as an assistant principal than any other
assistant principal in the District. You also told him that should the District demote you, that you had an
attorney on retainer. During the !DP, you indicated that you did not recall sharing anything with Ryley
Coker, when in fact you had discussed the investigation with him.

In addition, shortly after the IDP meeting on July 26, 2017 you contacted Ryley Coker, again, and made
very threatening and unprofessional comments to him about his loyalty and that you were always
defending him with Principal Ford.

I find your responses to be less than credible and dishonest and your continued lack of leadership to use
best practices with your subordinates and to follow well accepted management techniques is
unacceptable for a person in your position.

I find that your conduct and actions above violates:
NRS 391.750, specifically: (d) Insubordination; (c) Unprofessional Conduct; (k} failure to comply with
such reasonable requirements as a board may prescribe; (p) Dishonesty; (u) Gross Misconduct; making
fa lse accusations towards your immediate supervisor; and Administrative Regulation 4425.

Additionally, on July 19, 2017 you were issued a Letter of Admonition for the following specific causes:

It is alleged that you sent an email to all Hug staff on May, 11, 2017 that included secure testing
materials, and student identifying information. During the IDP, you stated that "Yes it is true. It slipped
my mind...l forgot I had sensitive items in the document." After further investigation, it was confirmed
that you sent the email to all Hug staff with secure testing information included.

It is alleged that you were dishonest with your supervisor about meeting with the department leaders to
vet the testing schedule. After further investigation, nine (9) department leaders stated that there was
not a department lead meeting to discuss the testing schedule. Three (3) department leaders and one
(1) other staff member indicated attending a meeting where a schedule was shown to them and no
input was taken from them. Further investigation concludes that you were dishonest during the IDP
meeting and with your supervisor about holding a department leader meeting to vet the testing
schedule.




                                                                                               OLSEN • 000006
      Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 4 of 6




It is alleged that on Thursday, May 11, 2017 at 2:00 pm, you sent an email to only staff involved in
proctoring the EOC exams explaining that you did not have to show the Test administrator test security
NOE spring 2017 video to them in your meeting that they could watch it on their own. It is alleged that
you did not verify with staff if they watched the video prior to proctoring the EOC exams on Monday,
May 15, 2017. After further investigation, it is evident that you did not show the Test administrator test
security NOE spring 2017 video and you did not verify that staff watched the video by having them
complete the required form verifying that they had watched the video.

It is alleged that on the evening of Tuesday, May 16, 2017 you sent a text to Rhonda Clark and Brad
Bodine stating, "I have been paper-thin for a while, at least I'll get some rest tonight. I really feel bad
they won't let me finish it." After further investigation it was determined that you did send a text to
Rhonda and Brad with the above statement. It is also evident by your statements, that you were
relieved to be removed from testing. This further demonstrates your willful neglect or failure to observe
and carry out the requirements of this title.

On July 19, 2017, you were issued a second Letter of Admonition for the following specific causes:

It is alleged that on Friday, April 7, 2017 you sent an email to Wendy Laban, Patrick Rossi and Patricia
Newbrough giving a directive to issue a final and change a grade for the 14-15 school year violating
administrative procedure 5504 and 5502. After further investigation as to you not having knowledge of
the policy, statements reveal that you were informed that any grade change occurring outside the three
week grading window must have principal and District approval. You even stated in the IDP meeting you
understood the protocol.

It is alleged that you gave Sharon Black a notification of credit form to use to change a grade for the 15-
16 school year, violating administrative procedure 5504 and 5502. After further investigation, regarding
your argument that you were directed to see teachers in order to change grades, statements revealed
that the directive given to everyone was that no student would receive credit. Principal Ford provided
the forms to Brad Bodine with the directive that no student would receive credit. Further investigation
as to your statement that you never signed approval for grade changes and only the principal could do
so, Ms. Ford found eight such approvals signed by you.

It is alleged that you failed to get your supervisor's approval prior to putting in Lorrie Foley's evaluation
that you recommended her to be placed on a Focused Assistance Plan (FAP). After reviewing the
narrative, you-sent Ms. Ford an email on April 8th• regarding the FAP. In person and subsequent to your
email, Ms. Ford stated that Lorrie Foley could not be placed on an FAP. In an email received on April
20th and in the meeting held on April 27th with Lorrie Foley, Elaine Lancaster, WEA Representative and
your supervisor you stated that Laura Pincollini gave you guidance and you followed it, to include the
FAP. Further investigation revealed that when your supervisor stated, "you do not have enough
evidence to do an FAP." you assumed that this response was not a no to the FAP but questioning your
evidence. Further investigation also indicates that you signed and finalized the evaluation for Lorrie
Foley on April 12, 2017 without your supervisor's approval and prior to your email correspondence with
Laura Pincollini.




                                                                                                 OLSEN - 000007
      Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 5 of 6




It is alleged that you failed to supervise staff under your required supervision as demonstrated by: the
list of students that Wendy Labon sent to Rise. After further investigation of your correspondence with
Rise, your supervisor was not copied on any of the emails you or Wendy sent to Rise. Your email to
Victor on April 7, 2017 indicates that the students listed were, "struggling and either failing all of their
classes right now or have vanished." You did not indicate to the Rise principal that students were signing
up by choice. It was further alleged your lack of attendance at Special Education teacher meetings and at
Senior Special Education Action Committee (SSAC) meetings. You allegedly canceled meetings with the
SPED department leaders from February 14th to the end of the school year because of the 3 weeks of
testing.

I find that the violations above and your continued demonstration of dishonesty and your actions that
fall within the definition of Gross Misconduct (pursuant to NRS 391.750} warrant the recommendation
that you be dismissed from service with the District.

My recommendation to the Superintendent is that you be dismissed from service with the District
effective July 5, 2018. If you wish to appeal this action, you will need to follow NRS 391.822 (attached
document}.




Or,Rog:r:.:t~rl
S~,




Area Superintendent

cc:     Emily Ellison, Chief Human Resources Officer
        Virginia R. Doran, Director of Labor Relations
        Chris Reich, Deputy General Counsel
        Michael Langton, Esquire
        Selene Lewis, Human Resources Technician




                                                                                              OLSEN - 000008
      Case 3:19-cv-00665-MMD-WGC Document 37-25 Filed 05/17/20 Page 6 of 6



NRS 391.822 Written notice of intent to dismiss probationary employee required; contents of
notice.
    1. If the superintendent intends to recommend the dismissal of a probationary employee to the
board before the end of a contract year, the superintendent must provide written notice to the employee,
by registered or certified mail, not less than 15 business days before making the recommendation to the
board.
   2. The written notice required pursuant to subsection 1 must:
   {a) Include a statement of the reasons for the recommendation to dismiss the probationary employee;
    (b) Inform the probationary employee that he or she may request an expedited hearing pursuant to
the Expedited Labor Arbitration Procedures established by the American Arbitration Association or its
successor organization, by filing a written request with the superintendent not later than 10 business days
after receiving notice from the superintendent pursuant to subsection 1; and
    (c) Include notice of the laws which govern the employment of a probationary employee of a school
district which are contained in this chapter.
    3. If a written request for an expedited hearing is not filed by the probationary employee pursuant
to subsection 2, the superintendent may recommend the dismissal of the probationary employee to the
board.
    (Added to NRS by 20 I7. I I 90)




                                                                                              OLSEN • 000009
